                               Case 4:21-cv-01014 Document 1-1 Filed on 03/28/21 in TXSD Page 1 of 14

                                                         Exhibit A to the Complaint
Location: Houston, TX                                                                               IP Address: 99.99.239.21
Total Works Infringed: 117                                                                          ISP: AT&T U-verse
 Work     Hashes                                                                UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                            12/30/2020   Blacked       02/09/2020    03/18/2020   PA0002241446
          F461F77735B5063C269F7EC424855E700415ADCD                              12:57:00
          File Hash:
          D9AE312C4E66AD38BD52DCCC1886EA3D115596168D996E127EECA7B64603C305
 2        Info Hash:                                                            12/26/2020   Tushy         12/20/2020    01/05/2021   PA0002269960
          41173C5F7359A9FC9F286D56CAA3585A9B525A27                              18:16:04
          File Hash:
          6726476A3C0BB654896DD95921CAAA306C2870E19C498587A6AE105DBC5F10CC
 3        Info Hash:                                                            12/25/2020   Blacked       12/14/2020    12/28/2020   PA0002269086
          AE7CFE431BC4E933E92E11032C25A67D4CA61B79                              18:27:03     Raw
          File Hash:
          F638DC8E8853C8CF9176D97CB6027BDD2DBDB470C7EF8A8C9BECCCEB3A4B6104
 4        Info Hash:                                                            12/22/2020   Blacked       10/24/2019    11/05/2019   PA0002210293
          CF126CE07726517AC88C56ECFD31B9796D0ED874                              04:58:48     Raw
          File Hash:
          5D7DF978D25E0D2BED54FA3441BA95705DC94CF3C9854B2EC008762D9E7F2D5D
 5        Info Hash:                                                            12/21/2020   Blacked       03/02/2020    04/17/2020   PA0002246105
          5DC2FDD94F0BEA0D820D57FE5F07334D76DE35BB                              19:39:48     Raw
          File Hash:
          7AFC811A17D0B351422F3044B7887AB7B344719DB2065EAFBA4C5005D3D9FD45
 6        Info Hash:                                                            12/21/2020   Blacked       08/30/2019    09/17/2019   PA0002216138
          21B9DD1AD65C9340920B31128D91CA3F85913384                              19:39:21     Raw
          File Hash:
          607E813AFC513692CA99D3362D23A42D458E9AB2931661B9AAF58F4F8E75BF46
 7        Info Hash:                                                            12/09/2020   Blacked       08/15/2019    09/17/2019   PA0002216211
          6C446C346678513AA2E73F07FB90B7112EBE707F                              13:58:57     Raw
          File Hash:
          249303FB0D18D0DC7C7EC04ADB7B8922578C4F9AF6A8CF6EE5DAE94EA3BFAD93
 8        Info Hash:                                                            12/09/2020   Blacked       12/07/2020    12/28/2020   PA0002269082
          DB0A6C09AFAD8158D7C66AA690789A4FFF1E420F                              13:58:52     Raw
          File Hash:
          16C7BFE26C8FD0235DF2F746F947F27F88764464E2AA3A5129A6ADAA2B4B8F67
                            Case 4:21-cv-01014 Document 1-1 Filed on 03/28/21 in TXSD Page 2 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         12/01/2020   Blacked   11/28/2020   12/28/2020   PA0002269083
       47EFF10A48B116CE25A44DCBB64795ADB5789D0D                           05:13:56
       File Hash:
       E9A2BD560E5A809DABA69192DD5DFA4E31D5620BC4BCFEFBD51A4A967CC8AA72
10     Info Hash:                                                         11/27/2020   Tushy     11/22/2020   11/30/2020   PA0002266355
       FEA375B2E4AF2936BEC2188E6EF63BE2A708183A                           05:07:06
       File Hash:
       C5FB0F224670F9761C63A61DC2B178EB1A7044421782B20D40C338D7AFE40778
11     Info Hash:                                                         11/27/2020   Blacked   11/21/2020   11/30/2020   PA0002266354
       C57AA08E54DCBD782F4B9A53E17C7AB932215387                           04:39:59
       File Hash:
       00501D72C3CEB16F94D0A71BBF3FC9FBC900FB20709FDCE26FD83C39119C9538
12     Info Hash:                                                         11/25/2020   Blacked   07/26/2018   09/01/2018   PA0002119594
       04AE1F995EF6EA54AC6E7126FD02D2238FF9E95C                           14:01:10     Raw
       File Hash:
       8D98A7DC0254DE492F6D0A4A0817E4C3623A0304254BD1B0A881F42823FB12DF
13     Info Hash:                                                         11/25/2020   Vixen     11/20/2018   12/18/2018   PA0002141925
       1809D57D2D5C8A110DB432826F6EF13CB753892E                           10:56:42
       File Hash:
       DDBCC9A12A2BE891DA7F686DE3C3A52E09DB3528C1371FA89709F36254538027
14     Info Hash:                                                         11/25/2020   Tushy     09/23/2019   10/07/2019   PA0002205466
       EDFC62C9AAB72DDFCD865F492AFC530D912B089E                           10:54:58
       File Hash:
       FC53C039131B9EACB19F232BAC3627FF51FFA42F09C6ABC2930F4CFC5FAE0414
15     Info Hash:                                                         11/18/2020   Blacked   11/16/2020   11/30/2020   PA0002266360
       41DF17AA331A3CE75E9CA818EDC75D225D44E4AE                           02:13:09     Raw
       File Hash:
       A5C52D68CAB30DA1E566E7B990744FEB2669056CB56609CEFE131E17C64CA303
16     Info Hash:                                                         11/16/2020   Blacked   11/14/2020   11/30/2020   PA0002266362
       B842125724634B62F2F35B16A4F876EB63493A7C                           03:43:07
       File Hash:
       A0FD9B99E132B1CA64E0BA989C6610FC3855446B91DCD42FEAFC353CCA7F89A8
17     Info Hash:                                                         11/10/2020   Blacked   11/07/2020   11/24/2020   PA0002265966
       8DE7C4776944AE40907E75898B99D0EC6B3186CB                           04:35:10
       File Hash:
       B0BEAD5CFB47D00BA746AFCB65E581AA8A28D6A99283C9CB8E3776828F2D22BD
                            Case 4:21-cv-01014 Document 1-1 Filed on 03/28/21 in TXSD Page 3 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         11/06/2020   Blacked   11/02/2020   11/24/2020   PA0002265968
       E522C7980247A13A96E32357E46232F398486B45                           13:03:21     Raw
       File Hash:
       EAEB2C8533BDDF599E638D39F482EC672B1D7373A45661F686ADE3CD7D0B0E82
19     Info Hash:                                                         11/01/2020   Blacked   10/31/2020   11/24/2020   PA0002265967
       FB6D45F0A6BD5E28A418EF8AC262EC06C6D4A40B                           05:38:46
       File Hash:
       EE6802769054BFB182B32EB472AE2616FD92D062D9A3A75A2EB5D4BA1B2F0661
20     Info Hash:                                                         10/27/2020   Tushy     10/25/2020   11/24/2020   PA0002265965
       8660054EE7A795DDB03182442FA59958414D414F                           13:04:29
       File Hash:
       4797668E8D709EABD9299017D79B88A43AA328BDBA86AFEBC5675B4638A9D0B9
21     Info Hash:                                                         10/27/2020   Tushy     10/18/2020   11/05/2020   PA0002263388
       1A26A196358C2C12445BC8122570365DEE727A70                           12:58:11
       File Hash:
       A5E4E4AA26374FE74D4F62B1BBBF99AD26104A1B6A6CEEE59E75309D3022702E
22     Info Hash:                                                         10/25/2020   Blacked   10/24/2020   11/05/2020   PA0002263386
       3818467D5DC9DDB317735107C4146CBB3C456751                           19:25:36
       File Hash:
       76CC20D3E9FC939ED897DF2598478477E80E3E647195FEC6250C8664D38F8A3E
23     Info Hash:                                                         10/21/2020   Blacked   10/19/2020   11/05/2020   PA0002263389
       30C2E5EEEBDF45D9C83127199FE070EEB091A96C                           11:49:28     Raw
       File Hash:
       363C657260C54421DB941EE3B5764CF3DD8788F6570BF153BC16E19E0081CDC7
24     Info Hash:                                                         10/15/2020   Blacked   02/26/2019   03/31/2019   PA0002163980
       2944F925DE84B7AC5DC5F45666ECEC817632F11A                           12:24:49     Raw
       File Hash:
       FA7AE08F250A5B853FBB3C09EB682345E6DF3617E7F120D52CAA77FEE1154A60
25     Info Hash:                                                         10/11/2020   Blacked   10/10/2020   10/22/2020   PA0002261812
       AC0797D21F42B3363930AB90674B243D26BE7476                           03:27:02
       File Hash:
       C2884F21FFD7B585B594DD011A368E02E02754736805E2406DE854596FDB30DB
26     Info Hash:                                                         10/09/2020   Blacked   02/01/2019   03/24/2019   PA0002183205
       59CFBA1C79527105EB8C0EB240F89A9B7522FFDA                           17:34:29     Raw
       File Hash:
       5D3CD25875CDB1B4B43FBA3DFE14D30811D156C8819051FF50B46CC39CFAE426
                            Case 4:21-cv-01014 Document 1-1 Filed on 03/28/21 in TXSD Page 4 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         10/02/2020   Blacked   06/06/2019   08/02/2019   PA0002192288
       FE27534F0A43907D070795DDF984F707E0FEDCF1                           11:12:49     Raw
       File Hash:
       2E2112D600A76F0B030C381DB306667268C759E220CEE041A5B523D6CB631DAA
28     Info Hash:                                                         09/30/2020   Blacked   09/22/2019   10/07/2019   PA0002205469
       C6B85578F10E9FA595EDCD45402FBBEC745B6DD8                           14:59:22
       File Hash:
       3C5C822A7847420497A7A7CA77E1830E674F223B1F564EF87684FE7408DDF33F
29     Info Hash:                                                         09/30/2020   Blacked   05/17/2019   07/05/2019   PA0002206002
       46BB176456B6FAED37E8E0F5601E6D803F4494CE                           14:59:09     Raw
       File Hash:
       A723898E3804C044A68C4BBB45FFFA9111A143DEE68C3BB8C37BFC93A08588B8
30     Info Hash:                                                         09/28/2020   Blacked   09/26/2020   10/22/2020   PA0002261801
       FEED4D62F14EFED62FAD941167FB225618248803                           10:17:00
       File Hash:
       A44E37EF51CBEBFE3A95C17EBC952A887FCC9C72E3BF56564D142E7DE148C43B
31     Info Hash:                                                         09/23/2020   Blacked   09/21/2020   09/29/2020   PA0002258687
       E9496BC1B3013589D4AAC0C8EFCDE5692E10F62E                           11:46:27     Raw
       File Hash:
       5E469E53EAEF0563C2A211A763A0AA5FD3181F9C701827199E0B4BBB8B4A2C86
32     Info Hash:                                                         09/17/2020   Tushy     09/14/2020   09/29/2020   PA0002258682
       AB1F311A07A1F2F7A3D6E2C770B210BACE048BED                           02:01:25
       File Hash:
       9DB8AD43749309665702A971FE7E0D90BFF1F2168003E50E89972394AD7F49C2
33     Info Hash:                                                         09/10/2020   Blacked   04/02/2019   05/28/2019   PA0002200780
       072105FEA607F3E759556051163C21406CB7CCEF                           08:14:17     Raw
       File Hash:
       841215FC9C1168ADE3BA7DEDC0E78AFE85E3719FD95067EBBDF327F36E078CA3
34     Info Hash:                                                         09/10/2020   Blacked   05/25/2019   06/13/2019   PA0002180952
       272AE355DD63AD6D0DF9310116E0C630E658E3C9                           07:58:14
       File Hash:
       1CF149C7C823AEFCD96B5802E83947D591816FD8B0E4DDD3A41A622763A998CD
35     Info Hash:                                                         09/10/2020   Blacked   10/07/2018   10/16/2018   PA0002127790
       A697DE308520A74A35929A48D834E6A10747F054                           04:56:51
       File Hash:
       E98EEB1CEBB5F4BA67D942F05E6F6E135F62514064E14609286EC7AA031F1F42
                            Case 4:21-cv-01014 Document 1-1 Filed on 03/28/21 in TXSD Page 5 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         09/10/2020   Blacked   12/18/2019   02/03/2020   PA0002225563
       8030A2C2D9E0F5481E3C80D541551981755B92D6                           02:31:39     Raw
       File Hash:
       B464C3DB5D6D549844F1F473EEFE97D23D21947CC0099568B87EEB5B39E2427C
37     Info Hash:                                                         09/10/2020   Tushy     06/21/2020   08/03/2020   PA0002259102
       BA30B53822ED234D66D8970D2A9644206D2575B6                           02:19:36
       File Hash:
       A08512E14D1F5C943AC430F8904BF348C18A546FBC52FE1B6A36D22A6D04A3D8
38     Info Hash:                                                         09/06/2020   Tushy     04/19/2020   05/05/2020   PA0002249081
       501F5C2CAD7233BF6E4725AB85BD0E3C6AB03204                           01:36:11
       File Hash:
       394742F758F3BC00F2F0BC9AFC4B7F3632CF934FFF18975B49FBF6E42BBC474E
39     Info Hash:                                                         09/05/2020   Blacked   04/25/2020   05/05/2020   PA0002249013
       92EB5D7EDE376D128AFC8878A7325334E2534FDA                           22:04:49
       File Hash:
       7C61F266EF8B00566680AE94CEFE28426A98C93D2CF49719663D5EC3BB2C2AC3
40     Info Hash:                                                         09/05/2020   Blacked   09/05/2020   09/29/2020   PA0002258686
       81E555C6FF2380F80E2121E94A5B05C347608F4E                           21:45:41
       File Hash:
       6621F2F8BA3B7ECC7F041B7B624B63210959A41615363561D1EC49D1EFEFEE6E
41     Info Hash:                                                         09/05/2020   Vixen     08/14/2020   08/31/2020   PA0002265636
       4C41F667AE5CB3BB8314254CF2A81B256FED82A3                           21:38:05
       File Hash:
       3F06AEA07BD7FCCD77ACAC8964AA176A99AB2981E02D09AEF7CD7133104BEA6B
42     Info Hash:                                                         09/05/2020   Blacked   08/17/2020   09/05/2020   PA0002255472
       1F20D6A7008B7CCEC3410A20EFACC4AC55CEAADC                           21:37:00     Raw
       File Hash:
       9A1A9C2782555622990015C592A6BA55BE742A35B3ACE638D920D2A4A3D2B1E9
43     Info Hash:                                                         09/05/2020   Blacked   08/15/2020   09/05/2020   PA0002255476
       6AFA067BE094CCF677B1C0C137687BC2BE3314CC                           21:32:56
       File Hash:
       BE7DD4213F25B3524CBD5F74C235656475652B4A68DFF73E4DC7EBDD2A5AA1E6
44     Info Hash:                                                         09/05/2020   Blacked   04/22/2019   06/03/2019   PA0002178771
       5646357C2C33F1322815940754A792D16F4A3E8C                           19:46:37     Raw
       File Hash:
       9A2D3DCA78F008830A95D42CD808A5A9E68C587C4EF051BC01399A1D36DAA442
                            Case 4:21-cv-01014 Document 1-1 Filed on 03/28/21 in TXSD Page 6 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         09/05/2020   Blacked   07/14/2019   08/02/2019   PA0002192303
       5C4A3BC7AC5899B767E52F595E19A19088B4507C                           19:41:50
       File Hash:
       141AFAEAA65A9F9D7601D0A63E1E8DCBD311E0742F24E55E4FD5F447F24E5A95
46     Info Hash:                                                         09/05/2020   Blacked   08/20/2019   09/13/2019   PA0002200701
       94A9D2E22A9B4ACF81A5EC69EE4DCA10983CAF23                           19:40:17     Raw
       File Hash:
       8F6C453740B37D5E62E645F7B122857B20C711154CF03D4597B1C3C020D30F52
47     Info Hash:                                                         08/31/2020   Blacked   08/29/2020   09/05/2020   PA0002255478
       A19FBD9C5C79A4A9B580431608E41CC80E3C8B96                           12:44:09
       File Hash:
       B29E4EA8C29833057854DAFB738624AB50CC2DF9643A694B9247E1DAB08D2BE6
48     Info Hash:                                                         08/31/2020   Blacked   08/24/2020   09/05/2020   PA0002255474
       44879CA5156C6B94FAB93A6D4FD160ABB8689D82                           12:28:40     Raw
       File Hash:
       8813814E8DF5A47074C41B0A60494F957BB41B4C3FE7226DA5AE46719DE78A69
49     Info Hash:                                                         08/26/2020   Blacked   08/01/2020   08/11/2020   PA0002252255
       857ECD8EC13C207984FDF9ED1AAB188B50013F5C                           11:11:25
       File Hash:
       6A533C195A378EE2E2EEB458DF0433215FE1763F06885E4D646A316928808046
50     Info Hash:                                                         08/23/2020   Blacked   08/22/2020   09/05/2020   PA0002255479
       057D52E3AC118C1882812B3A5E3F2C3EA982FE8B                           20:28:10
       File Hash:
       E8946DBE3E8A1E96194DDFF7F571C449F50845EB4C17CDC4866603F9AAD04350
51     Info Hash:                                                         08/17/2020   Blacked   04/20/2019   05/28/2019   PA0002200782
       72A1E3BF06A14C51D5B94015C5BB3C509B381699                           02:01:51
       File Hash:
       3592A9D20AC5312D6034B66F17F68545754793226D2FE6F46E570F43593032E2
52     Info Hash:                                                         08/07/2020   Blacked   08/03/2020   08/31/2020   PA0002265631
       C8EA4C81D0BA9146B21C99E49FA2B67803572522                           21:41:21     Raw
       File Hash:
       2DE5971985FC32A984C05282A04F1E1B8836147FF59C47D553CCC202657C6ABC
53     Info Hash:                                                         07/16/2020   Vixen     06/12/2020   06/25/2020   PA0002256359
       208BB6D56560EDAF3A5C7848334674A1AD9AA863                           03:44:08
       File Hash:
       709F917B6AB0830D516BC53D398199094C91660CA114C938B8D06B6027F7967D
                            Case 4:21-cv-01014 Document 1-1 Filed on 03/28/21 in TXSD Page 7 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         07/16/2020   Blacked   07/13/2020   07/20/2020   PA0002248963
       633C61C8C943824C1FF5E8E3107FBA4396A8E399                           02:32:44     Raw
       File Hash:
       5A31EAC85A367E7A384C7E6E14BE4BD021E487171F4A91616E348962A2353AE1
55     Info Hash:                                                         07/13/2020   Blacked   04/04/2020   04/17/2020   PA0002237304
       CBB775C8E18D7CF49C7D4023561FCD3BF791FCC1                           12:37:44
       File Hash:
       A8EB9CE47F8D943BEC380599C0BDBB56B7BD12D87F5717C45F2A8DAFCA1725A1
56     Info Hash:                                                         07/13/2020   Vixen     05/15/2020   06/08/2020   PA0002243648
       2D8F105CB57AD0FD1250254D4910D00E4CBBCDCC                           12:29:47
       File Hash:
       E02D528851367835DE17CC4D35D0BA309A12CBBFE4576886A79AEB1B91F66DCC
57     Info Hash:                                                         07/13/2020   Blacked   12/28/2019   01/27/2020   PA0002223954
       5269E9647358D2C0080970F7B91836FF0B134F73                           12:26:12     Raw
       File Hash:
       27FB0D30B36C136AFA8C6C21A0D532780A248DC9A46D86A04DB243DAA5069A62
58     Info Hash:                                                         07/13/2020   Blacked   05/09/2020   06/08/2020   PA0002243649
       6EB32DF847E80D6C5B464B5437CACB83D6859117                           12:16:23
       File Hash:
       3D544C0BC82693F95C9787D0467049B078ADA2B10688785A93BC7F9275AA3A4E
59     Info Hash:                                                         07/13/2020   Blacked   10/24/2018   11/25/2018   PA0002137640
       7C627BDADFCB1575B894A71C66ADFFB95C6EFAFE                           08:56:22     Raw
       File Hash:
       9BE67B021A11DC3292BCE207B18A2311A31D90B10A04F549569DC1E091AE7C9A
60     Info Hash:                                                         07/13/2020   Vixen     07/03/2020   07/16/2020   PA0002248578
       D2CA1ED2F9CD823B1CC12E2D0DC3EDA429044AD9                           05:04:26
       File Hash:
       EA9B8460ADDD0855A89899A99F12661EB18713BC90B4C7D474A53655CEC4E45D
61     Info Hash:                                                         07/13/2020   Blacked   02/06/2019   03/24/2019   PA0002183207
       6A894BF3E216F8344B43B3F4799B2A8986EAF94A                           02:42:41     Raw
       File Hash:
       9D02C0BA9033BBD10B7BB3713FB983F35DCE843C71E4DCE4AF498318F002A56C
62     Info Hash:                                                         07/09/2020   Tushy     06/07/2020   06/25/2020   PA0002255506
       2BF966F2EC01906FE193276483DABBD26841E7FD                           16:30:47
       File Hash:
       6655D05CFFA84F8EC48733860A293F251E8A8BC63A827694BB700CA860659973
                            Case 4:21-cv-01014 Document 1-1 Filed on 03/28/21 in TXSD Page 8 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         07/09/2020   Blacked   07/06/2020   07/20/2020   PA0002248962
       6E092D7A3453A1D45B1439231F12D419573100A7                           16:11:30     Raw
       File Hash:
       D8BF82073E2B68DD94CE8EB6D1D86B84A373A3C3A9FD4A6154CF46360F2A4686
64     Info Hash:                                                         07/09/2020   Blacked   03/23/2020   04/17/2020   PA0002246101
       FE5B9EFC4BF17A8689721558696ED93FCC6EB9E2                           16:00:00     Raw
       File Hash:
       8E0DCB59EE4296031AE1C10776D4FD542F63A966F253937709FF7D1ABCB0C5EE
65     Info Hash:                                                         07/09/2020   Blacked   03/13/2019   04/17/2019   PA0002186977
       16532C1256F1D8936C056A44AAECF4E274B576EB                           15:56:27     Raw
       File Hash:
       A96D177318D1B6E7045F96F5FC80064D60A1D95D1C3D2CB1273B78D2ED349D5D
66     Info Hash:                                                         07/09/2020   Blacked   02/21/2020   03/18/2020   PA0002241534
       3D28EDE594037E007579CEB7E3390ED7172D9EE4                           12:59:24     Raw
       File Hash:
       CFEB57FBE5C7801F5F62DC62EB181A115ED67A61D82D3F9957322497E0929DB0
67     Info Hash:                                                         07/08/2020   Tushy     08/09/2019   09/11/2019   PA0002199987
       C5BD516247FF628F7645ADCA07A7CDD4DD3D6DC8                           02:52:29
       File Hash:
       D00EF2C34ACAC962E2C8123FAA174DF86CC3BDD389233C14F4146FE6762E65DB
68     Info Hash:                                                         07/06/2020   Blacked   01/07/2019   02/02/2019   PA0002155390
       59BBB32A1C085F460AAFB1329242C36691D072A1                           04:09:33     Raw
       File Hash:
       4EAF5419CA409C379D27B8AB3A4A07121E433977C9A6F7ACB185636117A544BE
69     Info Hash:                                                         07/06/2020   Tushy     05/17/2020   06/16/2020   PA0002253264
       D8CC6A6F0DF7DE99DDC5578221F7EC1AD4AC5EEF                           04:07:17
       File Hash:
       65AE39881C3A823068E1F574C4C80C562AEB52A9CF86F284D76BD8B8B2B19C5A
70     Info Hash:                                                         07/06/2020   Blacked   06/15/2020   07/17/2020   PA0002248596
       93AC77760BE262244F8C30B7A064ACFD0E95E6CE                           03:22:56     Raw
       File Hash:
       FBAE5708BFF78E82C93645127539E317BF61BF277C83A6EFE162EE772C4C01B9
71     Info Hash:                                                         06/24/2020   Blacked   06/13/2020   06/22/2020   PA0002245632
       D08758B050D32B8F04BDE6EF48D17F4BC2D1EA64                           12:06:28
       File Hash:
       C1EEFD2AC9DFEFF6009205030DFC6621C0DF001561AEEEA4B0E726206B1A3DDD
                            Case 4:21-cv-01014 Document 1-1 Filed on 03/28/21 in TXSD Page 9 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
72     Info Hash:                                                         06/07/2020   Blacked   06/01/2020   06/25/2020   PA0002255508
       C365EDC953D797CA01D422202C581C63038E85E6                           12:51:44     Raw
       File Hash:
       5F6E1DB1A34359A4F2BFE52EAE2A41C32A97E315F2FC36631D0136951F9CCC28
73     Info Hash:                                                         05/21/2020   Blacked   05/18/2020   06/08/2020   PA0002243644
       96127ED926E5751F78E60FF117D75F59E918CF27                           11:01:51     Raw
       File Hash:
       3313A2993842C3CF965B06B55DFCB0348C061AE23EE7F1B73DFA0DD56BC67635
74     Info Hash:                                                         05/21/2020   Blacked   05/16/2020   06/22/2020   PA0002245639
       EB0DA6D71894CC4746C233179D18D793CBD4CFF4                           01:54:48
       File Hash:
       D97F51D033F074A6BDC685F950D6680BF94A566A048DB9BB6131513E87777ADF
75     Info Hash:                                                         05/21/2020   Blacked   09/14/2019   10/01/2019   PA0002217360
       17B1792C83AEBC91585F95157D74A5375A45D307                           01:51:45     Raw
       File Hash:
       A29E60835180E18203D9B7E6FB317C457E09F8B5BD30EA86E96ECF283140F5EE
76     Info Hash:                                                         05/15/2020   Blacked   05/04/2020   05/19/2020   PA0002241475
       F5671C5EB64DB460D6A111E4E72E1C94653BDC7E                           12:07:16     Raw
       File Hash:
       98B954F70CB825DA3CF1BDE5D1B35E3B40DD10D12A7FBB96A2EDEDCDB2AEC556
77     Info Hash:                                                         05/12/2020   Blacked   05/11/2020   06/08/2020   PA0002243646
       A4A8ECB69272EAABF6B5FFE4772BDA1969E8D348                           12:00:43     Raw
       File Hash:
       2556B7D5CEC4E30191EA92A20BBECC62690509BF652B77B0B3BDA88CB75CC8BA
78     Info Hash:                                                         05/09/2020   Blacked   02/13/2020   03/18/2020   PA0002241447
       A5E2FF8CAA12942544C29BD0244B85D1B73B46B6                           12:31:27     Raw
       File Hash:
       1198A2F1701BB22DDBA0D5FA6A3004BB9706BD1F11D3438D00B123676D790983
79     Info Hash:                                                         05/02/2020   Blacked   08/15/2018   09/01/2018   PA0002119585
       A89525172FC31E96791A5091366B3B562DA0B84A                           17:16:48     Raw
       File Hash:
       0CDA5CCDAFE5575B8E276087327E1AFEC6F0B082EA403AAB311A31CE1FC576B2
80     Info Hash:                                                         05/02/2020   Blacked   11/06/2019   11/15/2019   PA0002211857
       D7849F96160CA679A287B837FEFE40DDEA87571B                           12:51:22
       File Hash:
       0A445E74466B1700F1F7402E2C9F03169006656C8BA6A80CD36958EF9C0589E1
                            Case 4:21-cv-01014 Document 1-1 Filed on 03/28/21 in TXSD Page 10 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
81     Info Hash:                                                         05/02/2020   Blacked   04/27/2020   05/19/2020   PA0002241476
       FB957BE898DADD1186C0FBB70DB37E77ECE5DB1A                           01:56:11     Raw
       File Hash:
       CCAEE38FA77AF2583E0D24BB6FDDE76B89ED6A93A5DE0DA59C65887835A13ED7
82     Info Hash:                                                         04/30/2020   Vixen     09/26/2018   10/16/2018   PA0002127776
       158258B1A19235075D5BC7E77F3979BEFC8EABAC                           03:27:45
       File Hash:
       037BC9199F675896966EB45A0CD7C67067E44A288EB1A864191DC16D31938F2A
83     Info Hash:                                                         04/26/2020   Tushy     08/19/2019   08/26/2019   PA0002213301
       15C91360B96EC4FC534313AD0435C151DAE55696                           07:14:26
       File Hash:
       7AD677D20438EED1DF05EACADDC3E5462A8B4B088A835F5F84BE54BE80DC88B7
84     Info Hash:                                                         04/26/2020   Tushy     04/12/2020   04/22/2020   PA0002237697
       AC385CDF0744BE2ED3C0FF8EC4A868666B5D201D                           03:15:59
       File Hash:
       E59F3A4767AE413ABF2654F673E413BC32F7923DDCABFE3241F7CD94B45CFA47
85     Info Hash:                                                         04/23/2020   Vixen     04/17/2020   04/22/2020   PA0002237694
       5FAD5594FE08DB19A522B5FE69ACEC5092BCE70E                           12:19:31
       File Hash:
       6539C265D26F77A3A6B181568F0521172A9CAF10874D69E6F2F846992747DCF2
86     Info Hash:                                                         04/19/2020   Blacked   11/03/2018   12/10/2018   PA0002145823
       2ADE8763346FFA11FC1395267FDA45ACC89C677C                           19:50:47     Raw
       File Hash:
       CAC816B88E76CA37F722E7F92736C38A9916269EB659FEA2E78918D83D06D7D8
87     Info Hash:                                                         04/19/2020   Blacked   04/12/2019   05/11/2019   PA0002173884
       7AD6A72BFDEDA24E20C694235BC17B4AEA087AC0                           04:16:58     Raw
       File Hash:
       1C8B566709A6E2E177D0330E48D1C6A44B3D46A059472356D19FC9F056D5F9BA
88     Info Hash:                                                         04/18/2020   Blacked   04/10/2018   05/23/2018   PA0002101304
       83E5CC90978D29577233ED709F7716D44CA1DC25                           21:10:23
       File Hash:
       EEB6E66B6C3FFE1EE2426F50B0E190BA3ECEDAC333AA633C9797D352A0D0ADF7
89     Info Hash:                                                         04/18/2020   Blacked   11/16/2018   11/25/2018   PA0002136637
       291FBDCCB166E2B3BABD1BBBEDC629EC375EEB32                           20:58:47
       File Hash:
       953B4FA05464C77F34EA401CB5807830535C64655212BEFFD41DC609249E6C56
                            Case 4:21-cv-01014 Document 1-1 Filed on 03/28/21 in TXSD Page 11 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
90     Info Hash:                                                         04/18/2020   Blacked   12/16/2018   02/02/2019   PA0002154976
       4A73BB5D1D6C9CB1E7384CFB453363D873EC1FCB                           20:53:45
       File Hash:
       BB404DA4195C6D9282C6093B60C9B8046659DC36FCDAD786021D100EF3754066
91     Info Hash:                                                         03/31/2020   Blacked   03/30/2020   04/17/2020   PA0002237303
       CB67C5E36454FF28F98F9B877FF3D3A6F8A16825                           04:45:04     Raw
       File Hash:
       C544D9ADBF7314162342E2D4F7B61EEB76B52924589173E2885D9240E9C42CFD
92     Info Hash:                                                         03/31/2020   Tushy     02/20/2020   03/18/2020   PA0002241623
       31E81561C9124E13B62E297E8BA8EFC046F4E4CB                           02:49:02
       File Hash:
       985174F43E94EA29814DE89FA76B5B0E48828ECFA3C0617219FCD6D39C8D8AC0
93     Info Hash:                                                         03/09/2020   Blacked   03/07/2020   04/17/2020   PA0002246118
       9F410EE0B644BE4B869592CBFBDC2FF2A7B113F1                           10:47:13     Raw
       File Hash:
       DFA3628D47EE50975B52AE957D247CB50F462E80FE75D56ACBE7708F928BC128
94     Info Hash:                                                         03/07/2020   Blacked   02/26/2020   04/17/2020   PA0002252443
       E8872783C21C5279829C2E3308ADBD663024982C                           20:47:56     Raw
       File Hash:
       851815009B495D851AB102854AEA131A4BA79B5768D62C179A89F06ACF150425
95     Info Hash:                                                         02/01/2020   Blacked   10/14/2019   11/05/2019   PA0002210289
       82436EAFDF48792CF47621B781FA69AA5FAADB57                           16:12:14     Raw
       File Hash:
       F8D6062FFC7255ADBD5C4711A9322BC982C2D9EF8438DBEB19F6B6544A1E7AF7
96     Info Hash:                                                         01/28/2020   Blacked   05/27/2019   06/13/2019   PA0002180951
       D93E7A2150B84861096407A9CABB85144D6DA4EC                           04:08:27     Raw
       File Hash:
       7181F8C850321C93A227560AC549BC5E49DAB521BB9974A950DF7FA6EE4E28C1
97     Info Hash:                                                         01/26/2020   Blacked   04/10/2019   05/11/2019   PA0002173883
       BA5992EF282C95F2A6CBE045F25C6D39F676D617                           03:59:22
       File Hash:
       C06A6609E3EF1D9957596CFF60D813DE7EEA47C713B60D115BB80DA4BB8BC5D2
98     Info Hash:                                                         01/26/2020   Tushy     12/02/2018   12/18/2018   PA0002141917
       E84318F2F7FB9B4CDF76506BA67BC638FF1ECDCF                           03:52:42
       File Hash:
       45A7F9EA7AC61A98A01FD9E9FFC5D770FAAD93AE5242172539E1F9585799486C
                            Case 4:21-cv-01014 Document 1-1 Filed on 03/28/21 in TXSD Page 12 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
99     Info Hash:                                                         01/19/2020   Vixen     12/30/2019   01/27/2020   PA0002223956
       5956C4B75F5FBD1561CAEC5B99FDD5DB570EC143                           20:31:15
       File Hash:
       CE3950083625FC694420029B3210A87A36EE57359C9762A77005134665524EE0
100    Info Hash:                                                         01/05/2020   Blacked   12/31/2019   01/27/2020   PA0002223957
       6AA4BC268B903D1CE4924A2D2B7B5C73BC1AC25A                           14:58:44
       File Hash:
       A8079DB0255807AB536B860486D4B69629BD2F12FC8F9C98696FA5EBB685FF59
101    Info Hash:                                                         12/19/2019   Tushy     03/22/2019   04/08/2019   PA0002164887
       E026F7DBD8FC557247431DAF73EEA9E382803233                           03:52:49
       File Hash:
       B311983D67431D096E0FB432D193B0F018C8CDF5A86100A558F528C1B19E62BF
102    Info Hash:                                                         10/29/2019   Tushy     12/27/2018   01/22/2019   PA0002147899
       56D1321650F135AA0536F12541D9AA760B8E16B8                           03:42:43
       File Hash:
       9365C58ABBC1FFFC0D05AFBA6BB763C1BB84B1CB6894D2137B361158A0C4F454
103    Info Hash:                                                         10/29/2019   Vixen     09/06/2018   11/01/2018   PA0002143433
       A1116BE2B18C555A87C9C7F10F2A9993547AB7E8                           03:29:33
       File Hash:
       5546CBB98784C49BFA005C7ECF8547318C7616531BD782ECD70EBB526FC2BD69
104    Info Hash:                                                         09/26/2019   Tushy     09/13/2019   10/07/2019   PA0002205470
       8A1D9DC830035EF97C2ECC602F4DCB17E1D44B89                           20:29:38
       File Hash:
       CCF004421849DF960CE4D9E7AA0C223C1579C169AEB3980A1A710E325E9508EF
105    Info Hash:                                                         09/02/2019   Blacked   10/17/2017   11/27/2017   PA0002097981
       F011B5C1E76C5CD712DADA5DF9CE66184EAA72B2                           23:58:32
       File Hash:
       9A63B663DD43205E88F862BBC956987D0E51AE9C368621C6C3BEC154DFE58488
106    Info Hash:                                                         07/04/2019   Tushy     10/13/2018   11/01/2018   PA0002143435
       AEA87D5C85EFA1D10BE6A428492BB824528DDCD8                           13:07:30
       File Hash:
       A3C565434D11B127F4B51C978A07BE5B05307A2A7703B40C17CE89016E5C72F4
107    Info Hash:                                                         07/04/2019   Vixen     07/03/2019   08/02/2019   PA0002192292
       8BAA7354CC5AFD6E269E8C369938227383E59491                           03:09:42
       File Hash:
       065DEFBD8ABF2482DF47DEC15B4F06702AE1945A24E1A76CCD46B976FDC9C66F
                            Case 4:21-cv-01014 Document 1-1 Filed on 03/28/21 in TXSD Page 13 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
108    Info Hash:                                                         07/04/2019   Vixen     01/04/2019   01/22/2019   PA0002147681
       5D4B24F528EC384D06D1C79AE6D631E1BF6EA548                           03:08:06
       File Hash:
       6B377452BD5EFC4AB37C48308CB477A51D935FFDE510FA53519C7705D42A8050
109    Info Hash:                                                         06/06/2019   Blacked   06/01/2019   07/17/2019   PA0002188304
       F15F24EFD8657D4D22B14C43216671E759C4F11C                           02:12:19     Raw
       File Hash:
       285DB018D2E861373F1CC2EDCE74E0FC7F9A6C84CB5D2369BBD052A6B9116FCE
110    Info Hash:                                                         05/31/2019   Blacked   07/31/2018   09/05/2018   PA0002134603
       37169DE42EF502B42C2088D3ECF0802222968CF8                           10:08:00     Raw
       File Hash:
       66625FDB14947F60BCA7159CF845D2F1DB1D6AEB657389B2E30DC51728758817
111    Info Hash:                                                         05/23/2019   Blacked   11/28/2018   01/22/2019   PA0002149836
       65A75CE9821EA98BFBAEB30CBF5C2BF166A38031                           03:25:28     Raw
       File Hash:
       39B4A1796DF80A11E4D211A21467C3DB1785D2DA6F5753FDD3B711C42784F2D3
112    Info Hash:                                                         05/23/2019   Tushy     02/20/2018   03/01/2018   PA0002079187
       60B1F250443CE8ACAC6E4BE6DAE670CBFA489E11                           03:06:51
       File Hash:
       FB280D4E4BD80003A52850DBAB2E75549DAF6C43FF93E3FB1D3110DEBCB4ACED
113    Info Hash:                                                         05/22/2019   Tushy     09/18/2017   10/09/2017   PA0002086139
       1F93E1813574FF9ED7DE428E274DA9BB43405B3A                           10:32:15
       File Hash:
       25177C4FC319B0B1EC24AA868F525742611FA2B797EA4FE24362FAF884673458
114    Info Hash:                                                         05/19/2019   Vixen     12/15/2018   01/22/2019   PA0002147905
       9056884C30C82FB1042FF114F99861A89E0DE773                           14:21:55
       File Hash:
       B5C21FBE0BB888F404368F4D4EC1FDD6A99ABEFBF4D4CE1BC41BAEAF82C574D7
115    Info Hash:                                                         05/19/2019   Vixen     04/19/2019   05/28/2019   PA0002200778
       3A4D2EE9DB40C2ADEFD16616620191B11BDD304E                           14:19:52
       File Hash:
       363C5CB01E3C5E525C120E20028EED67482E9D579F0E76270A55AFBA3C30DDAB
116    Info Hash:                                                         05/12/2019   Tushy     05/06/2019   06/03/2019   PA0002178772
       FDEAB1B3E4D42D587B2EE02F380247C859CA6EEB                           03:36:06
       File Hash:
       4208F114A19FA8974A79C470EBB3126679EFF49573E69E470DCB578B3A72F328
                            Case 4:21-cv-01014 Document 1-1 Filed on 03/28/21 in TXSD Page 14 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
117    Info Hash:                                                         03/26/2019   Blacked   03/08/2018   04/17/2018   PA0002116094
       3E4D1B5168D11A249867DAEBCF3B524396BF2FF4                           02:28:20     Raw
       File Hash:
       F21E9548AB0C5E16975FFC58376333C59E66BC315D487F173E604E6027D5AA47
